By the court.

The “ statement of evidence adduced upon the trial,” although certified by the referee, was not embraced in any settled or agreed case or bill of exceptions, and therefore forms no part of the record, and was improperly included in the return, and must be stricken therefrom. Robinson v. Bartlett, 11 Minn. 410.
The only question remaining to be considered is whether the referee’s findings of fact sustain his conclusions of law, and the judgment entered on his report. It is too plain to require argument that this question must be answered in the affirmative.
Judgment affirmed.